

116 HR 638 IH: Cost Estimates Improvement Act
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 638IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. Cloud (for himself, Mr. Brooks of Alabama, Mr. DesJarlais, Mr. Yoho, Mr. Posey, Mr. Wright, Mr. Walker, Mr. Perry, Mr. Meadows, Mr. Gohmert, Mr. Mooney of West Virginia, Mr. Budd, Mr. Buck, and Mr. Norman) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget Act of 1974 to provide that any estimate prepared by the Congressional Budget Office or the Joint Committee on Taxation shall include costs relating to servicing the public debt, and for other purposes. 
1.Short titleThis Act may be cited as the Cost Estimates Improvement Act. 2.CBO and JCT estimates to include debt servicing costs (a)In generalThe Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by inserting after section 406 the following: 
 
407.Estimates to include debt servicing costs and a list of duplicative activities 
(a)Cost of debt serviceAny estimate prepared by the Director of the Congressional Budget Office under section 402, and any estimate prepared by the Joint Committee on Taxation, shall include, to the extent practicable, the costs (if any) of servicing the public debt. (b)List of duplicative activitiesAny estimate prepared by the Director of the Congressional Budget Office or the Joint Committee on Taxation shall include a list of any Federal agencies, programs, and initiatives with fragmented, overlapping, or duplicative goals or activities covered by the legislation.. 
(b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 402 the following:   407. Estimates to include debt servicing costs and a list of duplicative activities.. 